DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
	This Office action is in response to amendment of December 21, 2022 which amended claim 1.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: the reference numerals 27b for the positioning hole and the reference numeral 27c for the screw holes.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 5-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is vague and indefinite because in lines 8 and 9 the housing of the control unit is said to provide “a plurality of recessed portion on a lower surface side of the housing”. This is confusing because it is unclear what the reference frame and the particular construction and the side of the housing is being referred to is unclear. In the Remarks section on page 4 the applicant refers to Fig. 5. It is believed that the lower surface side being referred to. But this is actually an upper or upwardly facing surface. It is noted that the specification does not use the term “lower surface side” which adds to the confusion. 
	Claims not specifically mentioned are indefinite since they depend from one of the above claims.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2008/096622 (hereafter WO ‘622) in view of Akiko et al (JPH11173293, cited by the applicant).
WO ‘622 discloses a vacuum pump apparatus having a housing (2, 3 labeled below in the annotated figure) of a pump main body unit 5, 9; a housing of a control unit 23; a spacer (labeled) coupled to the housing of the control unit to support a load (i.e. the weight of the pump main body) applied to the housing of the control unit, wherein the housing of the pump main body unit is placed on upper surfaces of the spacer (see annotated figure), the housing of the control unit provides a recessed portion (labeled in the annotated figure) and the spacer is disposed on the corresponding recessed portion.  Further as shown below WO ‘662 discloses the recess being located on a lower surface side of the housing as shown in the annotated drawing below.

    PNG
    media_image1.png
    343
    521
    media_image1.png
    Greyscale

WO ‘622 does not disclose that there are a plurality of spacers located within a plurality of recesses.
Akiko et al discloses a similar turbopump 1 (see Fig. 1) the lower floor of which forms a housing of a pump unit main body, a housing 3 of a control unit, and a plurality 
At the time of the effective filing date of the application it would have been obvious to one of ordinary skill in the art to provide a plurality of spacers located respectively located within a plurality of recesses to the WO ‘622 vacuum pump, as taught by Akiko et al in order to obtain the predictable result of providing sufficient support for the vacuum pump housing. KSR Int' l Co. V. Teleflex Inc. 550 U.S.__, 82 USPQ 2d 1385 (Supreme Court 2007) (KSR).

	

    PNG
    media_image2.png
    430
    533
    media_image2.png
    Greyscale

	In reference to claim 2, WO ‘622 discloses, wherein the plurality of spacers form a predetermined gap (labeled) between the pump main body unit and the control unit.  
In reference to claim 3, WO ‘622 in view of Akiko et al discloses, wherein the housing of the pump main body unit is above the housing of the control unit (see the annotated figure) and the plurality of spacers Akiko et al).


Claims 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO ‘622 in view of Akiko et al, as applied above and further in view of Chinese reference CN 204554276 (hereafter CN’276, cited by applicant).
As set forth above WO ‘622 in view of Akiko et al discloses the invention substantially as claimed but does not disclose that on a bottom surface of the housing of the control unit, a leg portion capable of being grounded on a floor surface is provided to correspond to the spacer; a lower end portion of the spacer is allowed to extend through the housing of the control unit and be grounded on a floor surface on which the vacuum pump apparatus is installed; or, the housing of the control unit has a boss portion protruding from the bottom surface of the housing of the control unit toward a top surface of the housing of the control unit, the boss portion being provided in opposing relation to at least one of the spacers to be capable of coming into contact therewith.
CN’276 discloses an apparatus for supporting an element, similar to the housing of the control unit 3 of WO ‘622 in view of Akiko et al and discloses that on a bottom surface of a housing structure 1, 6, 23 a leg portion 21, 3 capable of being grounded on a floor surface is provided to correspond to the spacer 22, 24 (note Fig. 3); a lower end 
At the time of the effective filing date of the application it would have been obvious to one of ordinary skill in the art to modify the control leg/spacers 6 of WO ‘622 in view of Akiko et al to have structures such as 2, 24, 22, 21, 3 of CN’276 in order to both support the apparatus and to mount it securely off the floor.

Allowable Subject Matter
Claim 5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed December 22, 2022 have been fully considered but they are not persuasive. As noted in the rejections set forth above the newly amended portion of claim 1 has resulted in a clarity issue and the WO ‘622 reference teaches the claimed limitation as understood.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES G FREAY whose telephone number is (571)272-4827.  The examiner can normally be reached on Mon - Fri: 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571)272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHARLES G FREAY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        




CGF
January 14, 2022